department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b company c company d company e company f number g dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an employer-related scholarship program to provide educational scholarships to the dependents of employees of b c or d by selecting qualified individuals to receive grants to advance their education your program will be operated in part with a third-party administrator e scholarships will be promoted among the eligible group of dependents through communications in the communities where eligible b c or d employees are located letter catalog number 58264e to be eligible for scholarship consideration an applicant must a b c d be a dependent of an active full-time b c or d employee who has been with them for a minimum one-year employment as of the application deadline dependents for this purpose include any individual in any of the following three groups i individuals who are enrolled in a medical plan of b c or d as a dependent of an employee ii individuals claimed as a dependent on an employee's federal tax_return and iii descendants biological adopted or by marriage of an employee who are part of an employee’s household for federal tax purposes be a high school graduate or current postsecondary undergraduate age or under excluding spouses and life partners of employees have a cumulative grade-point average of or higher at the time of applying plan to be enrolled in full-time undergraduate study at an accredited two- or four- year college excluding proprietary and online-only school or vocational-technical school for the entire upcoming academic year substantial contributors foundation managers officers directors and b c or d managers officers and directors as well as their family members will be ineligible to participate in the program e as the third-party administrator will develop and collect applications manage the selection committee select recipients and awards scholarships the selection committee consists wholly of individuals totally independent and separate from b c or d when reviewing applications the selection committee will consider the following criteria unusual personal or family circumstances financial need statement of career and educational aspirations and goals leadership and participation in school and community activities work experience academic achievement applicants will provide evidence of financial need academic transcripts and any other documentation the selection committee may request personal interviews may be conducted a rubric may be used to weigh each of the criterion above to select recipients favorable recipients would have a strong application that shows unusual circumstances and financial need demonstrated goals and aspirations community participation and leadership work experience and academic achievement a lottery system will not be used letter catalog number 58264e in accordance with revproc_76_47 sec_4 the total number of scholarships awarded will not exceed either i of the number of employee dependents who were eligible applied for such grants and were considered by the selection committee or ii of the number of employee dependents who can be shown to be eligible for grants whether or not they submitted an application in that year the number and amount of individual grants that may be awarded will depend on the philanthropic priorities of your board and available funds in any event the number of awards shall not exceed either of the number of b c or d employee dependents who i were eligible ii applied for such grants and iii were considered by the selection committee or shown to be eligible for grants whether or not they submitted an application in that year of the number of b c or d employee dependents who can be of the eligible_employee dependents eligibility will be for purposes of calculating based on the number of individuals who are enrolled in a medical plan of b c or dasa dependent of an employee and meet the eligibility criteria the eligibility criteria will ensure the pool of eligible_employee dependents meet the minimum standards for admission to an educational_institution and can be reasonably expected to attend such an institution in compliance with revproc_85_51 b c and d will maintain records of the number of employee dependents meeting this criterion currently f awards of up to g dollars each are awarded annually you provide the funds to e for awarding scholarships e will be required to operate in compliance with revproc_76_47 and related rulings including supervision requirements as such any apparent misuse of funds will be promptly investigated if funds have in fact been misused the recipient will be required to immediately return the funds and no further distributions will be made for that recipient scholarships are not renewable any prior recipient that continues to be eligible may apply again per revproc_76_47 in the case of applicants who received prior awards the employment requirement will be waived per revproc_76_47 you attest that scholarships will not be used by b c or d to recruit employees or to induce employees to continue employment or otherwise follow a course of action sought by b c or d no recipient or parent is expected to render future services for b c or d or to be available for such future employment b c or d will not limit in any way the courses of study for which scholarships are available and does not otherwise encourage students to choose courses of study that of any benefit to b c or d letter catalog number 58264e basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 e e e you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children letter catalog number 58264e you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58264e please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
